Citation Nr: 0417864	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-18 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
sinusitis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service in the Army from May 1945 to 
November 1946.  He served in the Rhode Island National Guard 
after his discharge from the Army.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO increased the evaluation of the veteran's 
sinusitis from 0 to 10 percent disabling.  The RO also 
granted his request to reopen his previously denied claim for 
service connection for hearing loss, but then denied this 
claim on the merits.

In June 2004, the Board granted the veteran's motion to 
advance his case on the Board's docket.  The Board granted 
the motion because good or sufficient cause, i.e., his 
advanced age, supported doing this.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2003).

Although the Board will grant the petition to reopen the 
claim for service connection for hearing loss, the underlying 
claim must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., before actually 
adjudicating the claim on the merits.  The other claim 
requesting a higher rating for the sinusitis also must be 
remanded REMANDED to the RO via the AMC in Washington, D.C., 
for additional development.  VA will notify you if further 
action is required on your part regarding these claims.



FINDINGS OF FACT

1.  In March 1997, the RO denied the veteran's claim for 
service connection for hearing loss.  Although notified of 
that decision, and apprised of his procedural and appellate 
rights, the veteran did not file an appeal from the decision 
in the manner provided by the applicable regulation, i.e., he 
filed his VA Form 9, Appeal to the Board, prior to issuance 
of the statement of the case (SOC).

2.  Some of the additional evidence received since that March 
1997 decision, however, indicates for the first time that the 
veteran has hearing loss that may be associated with his 
military service.


CONCLUSIONS OF LAW

1.  The RO's March 1997 decision denying the veteran's claim 
for service connection for hearing loss is final.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.302(b), 20.1103 (2003).

2.  The evidence received since that March 1997 decision is 
new and material and, therefore, sufficient to reopen the 
claim for service connection for hearing loss.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The veteran submitted a petition to reopen his claim in 
September 2000 and again in September 2001.  

In the present case, the VCAA took effect after the veteran's 
September 2000 petition and before the September 2001 
petition.  The VCAA would apply regardless of which claim is 
considered operative, because it also applies to claims filed 
prior to its November 9, 2000 effective date if VA had not 
decided the claim before that date.  See VAOPGCPREC 7-2003, 
2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 2003) (citing 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
"decided" the veteran's claim prior to November 9, 2000 
because it had yet to issue its March 2002 rating decision.  
See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS at *31 (VA had 
authority to, and did, provide that VCAA requirements apply 
to claims at all stages of VA proceedings, up to and 
including those pending before the Board).  See also Bernklau 
v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002) 
(distinguishing between VCAA application to claims pending 
before RO or Board, and those on appeal before a Court).

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  As noted above, in 
this case, there was a petition to reopen filed both before 
and after this date.  However, it does not matter whether the 
old or new definition applies because, under both 
definitions, the veteran has submitted new and material 
evidence.  According to the old definition, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Under the new definition, new evidence is existing evidence 
not previously submitted, and material evidence is evidence 
that, by itself or with other evidence previously on file, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence must not be cumulative or 
redundant of evidence previously on file at the time of the 
last denial and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R § 3.156(a) (2003).

Initially, the Board notes that, although the RO determined 
that the veteran had submitted new and material evidence and 
reopened the claim, the Board has a legal duty to address 
this question regardless of the RO's actions.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (1996).  This is because this 
threshold preliminary determination affects the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.

Here, the veteran was informed in a March 1997 letter that 
the RO had denied his claim for service connection for 
hearing loss.  The veteran's representative submitted a 
notice of disagreement (NOD) with this decision later that 
month.  Attached to the NOD was a VA Form 9, Appeal to the 
Board, in which the veteran claimed that his hearing loss 
existed at the time of his discharge from active service, and 
that it had been aggravated by his time as Howitzer Section 
Chief with the Rhode Island National Guard.  However, after 
the RO issued its April 1997 statement of the case (SOC), the 
veteran did not re-file his VA Form 9 or otherwise indicate 
that he wished to appeal the RO's decision.  Consequently, he 
cannot be considered to have "perfected" an appeal of the 
RO's March 1997 decision, notwithstanding his filing of a VA 
Form 9, because the Form 9 was filed prior to issuance of the 
SOC - and not after as required.  Appealing an RO decision is 
a 
3-step sequential process.  See 38 C.F.R. § 20.200 (2003) 
("An appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal") 
(emphasis added).  Thus, the March 1997 RO decision became 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103 (2003).  Furthermore, this, in 
turn, means there must be new and material evidence since 
that decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if VA has fully complied with 
all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. 383, 393-394 (1993); see also 
Fossie v. West, 12 Vet. App. 1 (1998).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Indeed, for the 
limited purpose of determining whether the claim should be 
reopened, weighing the probative value of the evidence in 
question is not permitted.  See Wilkinson v. Brown, 8 Vet. 
App. 263, 270-71 (1995) (citing Justus v. Principi, 3 Vet. 
App. at 513 (1992); Cox v. Brown, 5 Vet. App. 95, 98 (1993); 
and Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  The 
question of the probative value of this evidence does not 
arise until the claim is reopened and addressed on the full 
merits.

The March 1997 denial was based on the a lack of evidence of 
audiometric findings meeting the criteria for establishing 
hearing loss.  See 38 C.F.R. § 3.385 (2003) (Impaired hearing 
is considered a disability when the auditory threshold in any 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent).  
In other words, as of March 1997, even assuming the veteran 
was having problems with his hearing, there still was no 
indication that he had sufficient hearing loss to actually be 
considered a "disability" under § 3.385.  This is no longer 
the situation, however.

The evidence submitted by the veteran in support of his 
petition to reopen is an August 2001 letter from Dr. Johnson 
stating that the veteran "has sensoneural hearing loss which 
is likely as not caused by significant noise that he 
experienced during World War II."  

This evidence is new and material under both the old and new 
criteria.  It is neither cumulative nor redundant, as there 
is no other medical evidence indicating that the veteran has 
hearing loss or opining as to whether it relates to service.  
In addition, this evidence is so significant that it must be 
considered to fairly decide the claim, relates to an 
unestablished fact necessary to establish the claim, and 
raises a reasonable possibility of substantiating it.  This 
is because Dr. Johnson's statement indicates that the veteran 
has hearing loss and that it more likely than not relates to 
his military service, both of which are unestablished facts 
necessary to decide the claim and, if supported by competent 
medical evidence, would tend to substantiate it, and must 
therefore be considered in order to fairly decide this claim.

The veteran has thus submitted new and material evidence 
relating to his claim for service connection for hearing 
loss, and this claim must therefore be reopened.


ORDER

The petition to reopen the claim for service connection for 
hearing loss is granted, subject to the Board's further 
development of the evidence concerning this claim.


REMAND

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability which may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also Charles, 16 Vet. App. at 374 -75.

Dr. Johnson's letter is medical evidence of a current 
disability that may be attributable to the veteran's military 
service - and, in particular, noise exposure during World War 
II.  A VA examination is nonetheless required to assess the 
likelihood of this association.  This is because, while 
opining favorable to the claim, Dr. Johnson's letter does not 
cite or otherwise refer to audiometric test results or his 
underlying reasons and bases for concluding the veteran's 
sensoneural hearing loss is related to his military service.  
See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

In addition, the June 2001 VCAA letter sent to the veteran, 
the only such letter sent as to either his hearing loss claim 
or his claim for an increased rating for sinusitis, stated:  
"It is necessary to provide evidence which demonstrates the 
existence of the claimed condition diabetes and its possible 
relationship to service" (emphasis added).  As the veteran's 
claims relate to hearing loss and sinusitis, and not 
diabetes, the letter did not fulfill the VCAA notice 
requirements, even if it had otherwise generally informed the 
veteran of the duties to notify and assist under the VCAA.  
The VCAA notification requirements apply to each claim or 
application made by a veteran, and a VCAA letter must 
therefore correctly identify the disabilities regarding which 
a claim is being brought as well as whether the claim is one 
for service connection or an increased rating.  See 
Quartuccio, 16 Vet. App. at 186 (discussing notification 
requirement of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003), which are triggered when VA 
receives any individual complete or substantially complete 
application for benefits).  In these circumstances, the 
inclusion in the July 2002 SOC of the text of 38 C.F.R. 
§ 3.159 (2003), containing only general regulatory language, 
was insufficient, without more, to meet the VCAA notification 
requirement.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).

In addition, under the general rating criteria for sinusitis 
(38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 
(2003)), a 10 percent rating requires one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Sinusitis warrants a 30 percent rating when the 
evidence demonstrates three or more incapacitating episodes 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A note following 
the general rating criteria specifies that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

Although the report of the March 2002 VA examination 
indicated the veteran had not been treated with antibiotics 
for his sinusitis since 1946, it did not indicate whether, 
and to what extent, he suffered incapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting.  Consequently, a new VA examination should be 
conducted in accordance with the applicable rating criteria.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  This 
includes explaining the applicability of 
the VCAA to both of the veteran's claims 
- for a rating higher than 10 percent for 
his sinusitis and for service connection 
for hearing loss.  He should also be 
asked to submit any relevant evidence in 
his possession concerning these claims.

2.  In addition, ask the veteran to 
indicate the precise dates during which 
he served in the Rhode Island National 
Guard, and to submit any records in his 
possession concerning such service.  
Then, contact the Rhode Island National 
Guard and request that an attempt be made 
to verify all periods of active duty 
for training (ACDUTRA), inactive duty 
training (INACDUTRA), or any full-time 
duty during the veteran's period of 
service with the Rhode Island National 
Guard.  A search for all available 
service records should be conducted for 
any verified period of ACDUTRA, 
INACDUTRA, or full-time duty, 
particularly records relating to the jobs 
performed and any hearing loss.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.



3.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his sinusitis 
or hearing loss since August 2001, 
including, but not limited to, those of 
Dr. Johnson of Palmetto Richland Memorial 
Hospital.  Ask the veteran to complete 
and return the appropriate releases 
(VA Form 21-4142s) for the medical 
records of any private care provider he 
identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  In addition, ask 
Dr. Johnson, in particular, to provide 
the results of any audiometric testing he 
has performed, as well as underlying 
reasons and bases, if any, for his 
opinion that the veteran's sensoneural 
hearing loss is as likely as not caused 
by significant noise that he experienced 
during World War II.  If any request for 
private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

4.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA audiology examination to determine the 
etiology of his hearing loss.  The claims 
folder must be made available to the 
examiner, including Dr. Johnson's August 
2001 letter and any evidence he submits 
in support of it, and the VA examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's hearing loss is related to 
active service, including any ACDUTRA, 
INACDUTRA, or full-time duty with the 
Rhode Island National Guard.  Also, the 
examiner should indicate whether he 
agrees or disagrees with Dr. Johnson's 
conclusions and the underlying bases for 
this agreement or disagreement.  If no 
opinion can be rendered, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  Also, schedule the veteran for a VA 
sinus examination to determine the 
severity of his sinusitis.  The claims 
folder must be made available to the VA 
examiner, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should indicate whether, and 
to what extent, the veteran has suffered 
incapacitating episodes, meaning one 
requiring bed rest and treatment by a 
physician, characterized by headaches, 
pain, and purulent discharge or crusting.  
If no opinion can be rendered, an 
explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

6.  Then readjudicate the claims 
requesting a rating higher than 10 
percent for the sinusitis and service 
connection for hearing loss in light of 
the additional evidence obtained.  If the 
claims continue to be denied, send the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond to it 
before returning the case to the Board 
for further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



